08-5232-cv
Alers v. Human Resources Administration

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which a litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference
to that database and the docket number of the case in which the order was entered.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the seventeenth day of December two thousand and nine.

PRESENT:

          GUIDO CALABRESI,
          JOSÉ A. CABRANES,
          BARRINGTON D. PARKER,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ELIZABETH ALERS,

                               Plaintiff-Appellant,

          v.                                                                               No. 08-5232-cv

HUMAN RESOURCES ADMINISTRATION ,

                                Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                  Elizabeth Alers, pro se, Bronx, NY

FOR DEFENDANT-APPELLEE:                                               Marta Ross, Assistant Corporation Council
                                                               (Michael A. Cardozo, Corporation Council, on the
                                                                  1
                                                         brief), The City of New York Law
                                                         Department, New York, NY

       Appeal from a judgment of the United States District for the Eastern District of New York
(Sandra L. Townes, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Elizabeth Alers (“plaintiff”) appeals from a judgment of the District Court
granting summary judgment to the defendant-appellee Human Resources Administration of the City
of New York (“defendant”). Plaintiff asserted claims for violations of the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., against defendant for allegedly (1) failing to
accommodate her disability, (2) transferring her to a less desirable position, and (3) retaliating against
her for pursuing a workers’ compensation claim. On appeal, plaintiff argues that the District Court
failed adequately to consider the evidence she presented in opposition to the defendant’s motion for
summary judgment. We assume the parties’ familiarity with the remaining factual and procedural
history of the case.

       We agree with the analysis set forth in Judge Townes’s thorough and careful Memorandum
and Order entered September 24, 2008, and we affirm the judgment of the District Court
substantially for the reasons stated therein. See Alers v. N.Y. City Human Res. Admin., No. 06-CV-
6131, 2008 WL 4415246 (E.D.N.Y. Sept. 24, 2008).

                                           CONCLUSION

       We have considered all of plaintiff’s arguments and find them to be without merit.
Accordingly, the judgment of the District Court is AFFIRMED.

                                                FOR THE COURT,
                                                Catherine O’Hagan Wolfe, Clerk of Court



                                                By ______________________________




                                                    2